ON MOTION FOR REHEARING.
As we understand the record, appellant was indicted on January 9, 1924, and his case set for trial February 20th. Of this he became aware on January 11th. When the case was called on February 20th, it was, upon his application because of the absence of the witness, Dr. W. R. Newton, continued and reset for the 26th of March. It appears from the record that Dr. Newton was a resident physician of the county; that he had not been subpoenaed; that he was temporarily absent from the county, in the city of Chicago, to which point he had started on the 14th day of February. When the case was called on the 26th of March, appellant presented a second application for a continuance on account of the absence of Dr. Newton. This was overruled. Had a subpoena been issued at any time between the 11th day of January and the 13th day of February, it would have been in the hands of the sheriff at a time when Dr. Newton was in the county and might have been served. At the time the application to continue was made on the 20th day of February, the court would have been justified in overruling it for lack of diligence. The delay of more than a month in applying for process, in the absence of *Page 144 
sufficient explanation, was not diligence. See Albertson v. State, 84 Tex.Crim. Rep.; Morse v. State, 85 Tex. Crim. 83; Davidson v. State, 86 Tex.Crim. Rep.; Armstrong v. State, 227 S.W. Rep., 485. The granting of it was an act of grace rather than one of right. It further appears from the record that there was a suggestion made at the time that the deposition of Dr. Newton be taken. At the time the second application was made on the 26th of March, no step had been taken to secure the written testimony of Dr. Newton. It is true that if his deposition had been taken, it might have been quashed on motion because he was only temporarily absent from the county, and the taking of his deposition was not a matter of right. If his testimony had been produced in writing, however, and the court had refused to receive it, or had quashed the deposition, the matter would come in a different light. That in refusing to grant the second application for a continuance the trial court did not abuse the discretion which the law vested in him seems clear.
The motion is overruled.
Overruled.